Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Yahn Lin Chu on 02/25/2022 and agreed to accept the changes. 

The following amendments applied to the claims filed on 02/18/2022:
Claim 1, line 9 replace “secured” with ---securely--- 
Claim 1, lines 9-10 delete “in the stored target configuration” 

ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 5-6, 8-13 are allowed. The art of record does not teach or render obvious a dental treatment system for moving a subject’s teeth including a physical arch model including a dental base having a plurality of receiving features; and physical tooth models configured to be securely attached to the dental base, the plurality of receiving features are shaped to be complementary to the physical tooth models, and  are located and oriented to affix at least one of the physical tooth models in a plurality of different configurations, wherein at least one of the plurality of configurations corresponds to an intermediate configuration, and wherein at least one of the plurality of configurations corresponds to a target configuration, wherein the intermediate and target configurations correspond to different tooth positions in an orthodontic treatment plan;  and Page 2 of 6Appl. No.: 15/638,141Attorney Docket No.: 22773-897.302 Response to Office Action of September 28, 2021 a dental aligner produced using the physical arch model, configured to move the subject's teeth according to the orthodontic treatment plan and in combination with limitations set forth in the claim(s).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  

/YOGESH P PATEL/Primary Examiner, Art Unit 3772